--------------------------------------------------------------------------------

Exhibit 10.27

Land Lease Agreement
(English Summary)

Lessor: Zhejiang Shuang Ke Da Weaving Co., Ltd. Execution Venue: Xiaoshan
District, Hangzhou     Lessee: Zhejiang Shengda Color Pre-Printing Co., Ltd.
Execution Date: January 1st, 2013

According to the Contract Law of the PRC and the Provisions on Administration of
Property Lease in Zhejiang and other relevant provisions, the Lessor and the
Lessee hereby execute this agreement upon negotiation, and agree on the rights
and obligations hereunder.

Article 1. The address of land: Xiang He Qiao Village, He Shang Town, Xiaoshan
District, the area of the property is 33,500 square meters.

Article 2. Lease term: from January 1st, 2013 to December 31st, 2013

During the lease term, the Lessee shall not sublease, transfer or lend the
property to any other third party. If it is necessary to sublease, transfer or
lend the property to a third party, the Lessee shall obtain the Lessor’s
approval in advance.

Upon expiration of the lease term, the Lessee has the priority to renew the
lease agreement, if it wishes to.

Article 3. Rent and Payment of Rent: the annual rent is RMB500,000, which shall
be paid in lump sum at the end of each year.

Article 4. The Purpose of Rent: industrial use.

Article 5. During the term of this Agreement, the Lessee shall be responsible
for repair of the property and its facilities to ensure the security using of
the property. The Lessee shall maintain property and facilities appropriately,
and shall not change the structure of property and its facilities.

Article 6. If the Lessor transfers the ownership of the property to a third
party, this Agreement shall be effective to new owner of the property. If the
Lessor sells the property, it shall notify the Lessee 3 months before selling,
and the Lessee has the right of first refusal.

Article 7. Liability for Breach of this Agreement: Either party who fails to
perform the obligations hereunder shall pay the other party liquidated damages
equal to RMB 200,000.

Article 8. If the property is destroyed due to force majeure which causes losses
to the Lessee, neither party shall be liable.

Article 9. The Dispute Settlement: negotiation

Article 10. Other Agreed Matters: none

Article 11. The agreement is made in five (5) copies. Either party will hold one
(1) copy, and the other three (3) copies will be submitted to relevant
authorities. The agreement becomes into force after both parties affix the
corporate seals.

Lessor: Zhejiang Shuang Ke Da Weaving Co., Ltd.
Lessee: Zhejiang Shengda Color Pre-Printing Co., Ltd.

--------------------------------------------------------------------------------